Case 7:19-cv-08403-VB Document 48 Filed 1 fee

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NY (White Plains)

 

 

JONATHAN KUHL

Plaintiff
Vv.

U.S. BANK TRUST NATIONAL
ASSOCIATION , NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY AS OWNER
TRUSTEE FOR LEGACY MORTGAGE
ASSET TRUST 2018GS-1, MTGLO
INVESTORS, LP and RUSHMORE LOAN
MANAGEMENT SERVICES LLC

Defendants

    
  

 
  
 

SHE Live

Pew NAME PG 2 éu

USRE (/

        
 

 

x

>: INDEX: 19-cv-8403

>: NOTICE OF MOTION

 

x

PLEASE TAKE NOTICE that based on the affidavit of Jonathan Kuhl, sworn to
on November 9, 2020, 2020, and all the papers and proceedings had to before, the
plaintiff will move this court, at the courthouse, 300 Quarropas St., White Plains,
_ N.Y. on November 25, 2020, or a soon thereafter as the parties of their counsel
can be heard, for an Order pursuant to FRCP §§ 15 (b) (2) and 39 (b) amending
the complaint in this action to include a jury trial, together with such other and

further relief as the court deems just.

Respectfully,

bn Ie.
Jonathan Kuhl, pro se
Dated: October 9, 2020

 
Case 7:19-cv-08403-VB Document 48 Filed 11/10/20 Page 2 of 6

Pursuant to FRCP 15 (b) (2) such leave to amend shall be “freely given.”
FRCP 39 holds that when by error as jury trial has not been properly demanded,
the court may order a jury trial on issues which might be so considered..

In Tanvir v Laporte (169 FRD 292, 2™ Circuit (1996)) the court held that
“the Seventh Amendment righto a jury trial is fundamental [and] a court should
indulge every reasonable presumption against a waiver. The right to a jury trial is
too important, and the usual procedure for the waiver of the right too clearly set
out by the federal rules for the courts to find a knowing and voluntary
relinquishment of the right in a doubtful situation. Because a waiver should never
be lightly inferred, the conduct said to constitute waiver must be clear and
unequivocal.”

Here, I thought | had preserved that right by indicating it on the proper
forms, and asked for the time to be set aside for a jury trial in the initial
paperwork.

The defendants will not be prejudiced because this action ts in its initial
stages, and discovery has not even begun. The sole requested amendment to the
complaint requested is the following sentence:

“Plaintiff demands a jury trial on all tssues permitted by the Seventh

Amendment.”
Case 7:19-cv-08403-VB Document 48 Filed 11/10/20 Page 3 of 6

J swear under penalty of perjury pursuant to the U.S, Code that the
preceding statements are true. |
WHEREFORE, Task that the court permit such amendment pursuant to
FRCP 15 (b) (2), together with such other and further relief as the court deem just.
Respectfully,
de fiw
Jonathan Kuhl, pre se

Dated: November 9, 2020

 
Case 7:19-cv-08403-VB Document 48 Filed 11/10/20 Page 4 of 6

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NY (White Plains)

JONATHAN KUHL
: INDEX: 19-cv-8403

Plaintiff
Vv.

U.S. BANK TRUST NATIONAL

ASSOCIATION , NOT IN ITS INDIVIDUAL

CAPACITY BUT SOLELY AS OWNER

‘FRUSTEE FOR LEGACY MORTGAGE

ASSET TRUST 2018GS-1, MTGLOQ

INVESTORS, LP and RUSHMORE LOAN :

MANAGEMENT SERVICES LLC : Affidavit of Service

Defendants
a —— eee ee ee x

 

DONALD ROSENDALE being sworn states as follows under penalty of perjury.

|. [am over 18 years of age, a citizen of the U.S. and I am not a party to this
action.

2. I served the affixed Motion for Leave to Amend complaint on the defendants on
November 9, 2020 by placing a copy in an envelope addressed to John Brigandi of
Knuckles, Ranfro and Manfto, attorneys for U.S. Bank, at his office, 600 E.
Crescent St., Upper Saddle River, N.J. 07577

3. Sealing that envelope and placing it in the custody of an employee of the U.S.
Postal system.
Case 7:19-cv-08403-VB Document 48 Filed 11/10/20 Page 5 of 6

4, The preceding statement has been made under penalty of perjury.

Respectfully,

fe

Don endale

4848 Route 44

Amenia, NY 12501
Dated: November 9, 2020
Case 7:19-cv-08403-VB Document 48- Filed 11/10/20 Page 6 of 6

 

. $7.75

| eR.

 

US POSTAGE PAID

Origin: 12501
47/09/20
9501800153-02

 

 

 

    
 

    

 

  

 

 

 

 

 

 

 

 

 

 

 

 

PRIORITY MAIL
FLAT RATE ENVELOP

PRESS FIRMLY TO SEAL POSTAGE REQUIRE!

Boe
Este
oyu PapseZMay

 

—
|

>RIORITY?

 

    

 

 

 

  

 

 

sj . “PRIORITY MAIL 1-DAY®
=| owescoz] MAIL | FROM:

; 1022 |.

. . |
Ps FE: EXPECTED DELIVERY DAY: 11/10/20 | . PRIORITY
"= . | a MAIL
5 M . (co04] ce (restrictions apply Eek eek Peh to esi @ Oe
wu oO - national destinations ===
mLi{ 300 QUARROPAS ST | | |

White Plains NY 10601-4140 pO

=zW aia ™ ‘is required. _ From: (howe w day C, .
“Ineul USPS TRACKING® NUMBER kclusions see the Gy Yo wr u Y
Dome i
~ | | | | | i limitations of coverage AMeMe LY

! | TO: |
FL 9505 5157 9666 0314 2015 11 Qy , Us “poses CooV'

— a toe =r # Ve | fees
ONE RATE ™ ANY WEIGHT a bsp BIO Zu roe a5 ws
wb, cea Lt te Viens (oly 10 60)
far es ae "Label 228 June 2004
is Af _
TRACKED # INSURED ot soning o oaiage Pn,
EP14F May 2020 ;
PS00001000014 OD: 12 Wax 91/2 USPS.COM/PICKUP ; *
